DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 have been presented for examination.

Priority
1.	The instant application is a CIP of US Application No. 15/469,479, filed 3/24/2017, now ABN, which is a CON of US Application No. 15/257,964, filed 9/7/2016, now ABN.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 23-28 have been renumbered 24-29, respectively.

3.	Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 6, 7, 10, 11, 14, 15, 18, 19, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roquemore, III (US 7,436,285 B1).
	Regarding claim 1, Roquemore, III discloses a shelf tag hub for inventory related communication with one or more shelf tags, said shelf tag hub comprising: 
said shelf tag hub comprising a processor, memory, a wireless network adapter (Col. 1, line 63 – Col. 2, line 5, & Fig. 1); 
said wireless network adapter being a modified protocol radio (Col. 2, lines 10-32); and 
said wireless network adapter configured with a transmission signal for a target transmission distance, defining a transmission region for communication with shelf tags disposed therein (Col. 2, lines 50-62).  
	Regarding claim 2, Roquemore, III discloses the shelf tag hub of claim 1, further comprising a second network adapter, said second network adapter communicating over a separate network (Col. 2, lines 10-32).  
Regarding claim 4, Roquemore, III discloses the shelf tag hub of claim 1, further providing a shelf tag, said a shelf tag comprising a processor, memory, a wireless network adapter configured with a modified protocol (Col. 2, lines 47-49 & Fig. 1).  
Regarding claim 6, Roquemore, III discloses the shelf tag hub of claim 1, wherein said shelf tag hub is configured to change its wireless network adapter transmission parameters in order to maximize message throughput to said shelf tags (Col. 2, lines 39-46).  
	Regarding claim 7, Roquemore, III discloses the shelf tag hub of claim 6, wherein said wireless network adapter transmission parameters are adjusted in response to message volume (Col. 1, lines 18-23, Col. 2, lines 39-46 & Col. 3, lines 23-25).  
Regarding claim 10, Roquemore, III discloses the shelf tag hub of claim 6, wherein said changed transmission parameter is transmission distance (Col. 1, lines 18-23, Col. 2, lines 39-46 & Col. 3, lines 23-25).  
Regarding claim 11, Roquemore, III discloses the shelf tag hub of claim 6, wherein said changed transmission parameter is the frequency of packet transmissions (Col. 2, lines 39-46).
	Regarding claim 14, Roquemore, III discloses the shelf tag hub of claim 1, wherein said shelf tag hub is configured to determine and transmit target wireless network adapter transmission parameters to one or more shelf tags in order to maximize message throughput (Col. 3, lines 1-25).   
	Regarding claim 15, Roquemore, III discloses the shelf tag hub of claim 14, wherein said wireless network adapter transmission parameters are adjusted in response to message volume (Col. 1, lines 18-23, Col. 2, lines 39-46 & Col. 3, lines 23-25).  
Regarding claim 18, Roquemore, III discloses the shelf tag hub of claim 14, wherein said changed transmission parameter is transmission Page 26 of 29distance (Col. 1, lines 18-23, Col. 2, lines 39-46 & Col. 3, lines 23-25).
Regarding claim 19, Roquemore, III discloses the shelf tag hub of claim 14, wherein said changed transmission parameter is the frequency of packet transmissions (Col. 3, lines 1-25).  
Regarding claim 22, Roquemore, III discloses the shelf tag of claim 4, further configured to process a received message by the following steps: said shelf tag parsing the packet for its message; and responding to the message according to its content (Col. 3, lines 1-25).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3, 5, 8, 12, 13, 16, 20, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roquemore, III in view of Goodwin, III (US 6,021,395).
	With respect to claims 3, 5, 8, 12, 13, 16, 20, & 21, the teachings of Roquemore, III have been discussed above.
	Roquemore, III discloses an electronic shelf label system and method which increase communication bandwidth [Abstract], but is silent with respect to explicitly disclosing details regarding advertising transmissions, as recited in claims 3 & 5, and adjusting communication parameters, as recited in claims 8, 12, 16, & 20.
	Goodwin, III teaches, regarding claims 3 & 5, the communication of advertisement data (Col. 3, lines 29-51), and regarding claims 8, 12, 13, 16, 20, & 21, adjusting communication parameters based on priority or desired sequence (Col. 3, lines 13-38 & 44-55)
	As Roquemore, III discloses the desire to improve communication efficiency, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the communication features of Goodwin, III within the system of Roquemore, III for at least the benefit of providing for improved communication efficiency by minimizing conflicts over communication bandwidth, thus maximizing airtime of data between devices and allowing for efficient management of data when communicating among a plurality of EPLs within a business (Roquemore, III - Col. 1, lines 44-47 & Col. 2, lines 39-46 & Goodwin, III - Col. 1, lines 25-42).

6.	Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roquemore, III in view of Sukegawa et al. (US 2007/0188339 A1), hereinafter Sukegawa.
	With respect to claims 9 & 17, the teachings of Roquemore, III have been discussed above.
Roquemore, III is silent with respect to explicitly disclosing adjusting parameters to account for packet collisions, as recited in claims 9 & 17.
Sukegawa teaches, regarding claims 9 & 17, wherein said wireless network adapter transmission parameters are adjusted in response to packet collisions [0021, 0063, & 0064].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the collision avoidance features of Sukegawa within the system of Roquemore, III for at least the benefit of improving the efficiency of the system by increasing communication bandwidth by avoiding collisions and thus preventing unnecessary communication and reducing power consumption [0011 & 0013].

7.	Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Roquemore, III in view of Haulk et al. (US 2006/0156160 A1), hereinafter Haulk.
	With respect to claims 23-29, the teachings of Roquemore, III have been discussed above.
Roquemore, III is silent with respect to explicitly disclosing details regarding verifying the packet by a cyclic redundancy check, verifying the original packet, executing an inventory command and update sequence, provide device state, and activate a pick indicator, as recited in claims 23-29.
Haulk teaches, regarding claims 23-29, verifying the packet by a cyclic redundancy check, verifying the original packet, executing an inventory command and update sequence, provide device state, and activate a pick indicator [0015 & 0020-0023 – wherein it is disclosed that messages and/or commands can be sent to and from the ESL’s to verify, update, and/or auto-correct the transmitted and/or stored information, as well as provide data to be output to store employees via the ESL’s].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the communication and instruction features of Haulk within the system of Roquemore, III for at least the benefit of providing for  improved operation and increased accuracy of the data represented by the ESL to appropriately reflect the desired information [0004 & 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876